EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Sobelman on 12/8/21.

The application has been amended as follows: 

Claim 1:
Between lines 6 and 7: The following has been inserted on a new line: --a second rotating brake plate;--
Line 7: “configured to apply pressure to the first” has been replaced with --configured to directly contact and apply pressure to the second--
Line 10: “first rotating” has been replaced with --second rotating--
Line 13: “first rotating” has been replaced with --second rotating--

Claim 2:
Lines 1-2: “comprising at least one of a second rotating brake plate or a stationary” has been replaced with --comprising a stationary--

Claim 3:
Line 1: “first rotating” has been replaced with --second rotating--

Claim 4:
Line 2: “a second” has been replaced with --the second--

Claim 5:
Line 2: “a second” has been replaced with --the second--
Line 3: “first rotating” has been replaced with --second rotating--
Line 4:  “second rotating brake” has been replaced with --second rotating brake plate--

Claim 7:
Line 3: “plate, the spring” has been replaced with --plate, the second rotating brake plate, the spring--

Claim 8:
Line 3: “plate, the spring” has been replaced with --plate, the second rotating brake plate, the spring--

Claim 12:
Line 1: “first rotating” has been replaced with --second rotating--

Claim 13:
Line 3: “first rotating” has been replaced with --second rotating--



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a quick release device comprising a shade tube engaged with a shaft, a shade, first and second rotating brake plates, a spring configured to directly contact and apply pressure to the second rotating brake plate; and a magnet, wherein when the magnet applies magnetism to the spring, the spring contracts and releases pressure on the second rotating brake plate to allow the shade tube to rotate, such that the magnetism reduces the force applied between the spring and the second rotating brake plate. At least Bresson (US 4850418) discloses a quick release device comprising a shade tube, first and second brake plates, a spring, and a magnet, but Bresson fails to disclose that magnetism applied to the spring reduces a force between the spring and the second rotating brake plate. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634